                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 MARCIUS ANTHONY LEE,

        Petitioner,                                          OPINION AND ORDER
 v.
                                                                     19-cv-411-wmc
 DYLON RADTKE, Warden,
 Green Bay Correctional Institution,

        Respondent.


       Marcius Anthony Lee, an inmate at the Green Bay Correctional Institution, has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is

before the court for preliminary screening under Rule 4 of the Rules Governing Section

2254 Cases. Because it is plain from the petition and its attachments that petitioner is not

entitled to federal habeas relief, the petition will be dismissed.




                                      BACKGROUND

       The petition seeks to challenge Lee’s 2015 conviction for first-degree intentional

homicide, as well as armed robbery and possession of a firearm in the Dane County Circuit

Court in Madison, Wisconsin. As summarized by the Wisconsin Court of Appeals, the

background facts are as follows:

       Lee was charged with first-degree intentional homicide after eyewitnesses saw
       him shoot the victim in a hotel parking lot and take several bags from the
       trunk of the victim’s car. Lee fled the scene and was later arrested in Illinois
       with a bag containing almost $40,000 in cash. Police also found a duffel bag
       and a backpack in Lee’s hotel room. An amended information added
       sentence enhancers for the intentional homicide charge and also charged Lee
       with armed robbery and being a felon in possession of a firearm, both as a


                                               1
       repeater. The prosecution’s theory of the case was that Lee shot and robbed
       the victim after learning that he was carrying large amounts of cash. Lee was
       convicted after a jury trial.

State v. Lee, 2017AP930-CR, ¶ 2 (Wis. Ct. App. May 31, 2018) (copy attached to the

petition (dkt. #1-2)).

       At trial, the State presented the testimony of several eyewitnesses, who saw a person

resembling Lee shoot the victim and then take bags from the trunk of the victim’s car.

Additional witnesses described bags seen in Lee’s possession in the days after the shooting

and before his arrest. However, DNA tests on the duffel bag were inconclusive, and the

victim was excluded as a DNA contributor to the backpack. In addition, Lee’s girlfriend

testified that he had taken the duffel bag from her. Id. ¶¶ 8-9.

       Lee was aware before trial that the State also planned to call the victim’s sister, JR,

who would testify that: (1) the duffel bag belonged to her mother; and (2) she had seen

the duffel bag in the victim’s possession before the shooting. Shortly before JR testified,

however, petitioner learned that JR would also testify that she recognized the backpack.

According to JR, she had purchased two identical backpacks for her son several years earlier,

one of which the victim may have borrowed. Apparently during the trial, JR also asked her

husband to text photographs of her son’s backpack, which the State disclosed to Lee shortly

before she testified. The court permitted JR to testify about both the duffel bag and the

backpack, and admitted the photographs taken by her husband into evidence, all over Lee’s

objection. Id. ¶ 10.

       On direct appeal, Lee argued that the trial court erred in admitting JR’s evidence

relating to the backpack, contending that it should have been excluded on grounds of


                                              2
“unfair surprise.” Id. ¶ 12. The Wisconsin Court of Appeals disagreed and affirmed the

conviction.   Id. ¶¶ 12-15.    The Wisconsin Supreme Court subsequently denied Lee’s

petition for review.




                                        DISCUSSION

       Petitioner asserts two grounds for habeas relief under § 2254. First, he reasserts the

claim exhausted on direct appeal -- the trial court should have excluded that disclosed

testimony from the victim’s sister that connected the backpack to the victim. Second,

petitioner claims his trial counsel provided ineffective assistance of counsel in failing to

object to the last two sentences of Wisconsin Jury Instruction 140.

       Rule 4 of the Rules Governing Section 2254 Cases authorizes a district court to

conduct an initial screening of habeas corpus petitions and to dismiss a petition summarily

where “it plainly appears from the face of the petition . . . that the petitioner is not entitled

to relief.” Under the rule, the district court has the power to dismiss petitions that (1) do

not state a claim upon which relief may be granted or (2) are factually frivolous. See Small

v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993). In this case, petitioner fails to state a viable

claim for relief.

       As for petitioner’s first challenge, evidentiary rulings by a state trial court generally

turn on state law questions that are not subject to federal collateral review. See Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991) (“it is not the province of a federal habeas court to

re-examine state-court determinations on state-law questions”); Dressler v. McCaughtry, 238

F. 3d 908, 914 (7th Cir. 2001). Federal habeas relief is available only for a state prisoner


                                               3
in custody “in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Thus, federal habeas courts may only review a state evidentiary ruling

if it is erroneous and is of a constitutional magnitude. To be of constitutional magnitude,

a state court's evidentiary ruling must result in fundamental unfairness so as to violate

federal due process rights. Lechner v. Frank, 341 F. 3d 635, 642 (7th Cir. 2003)(citing

Estelle, 502 U.S. at 67-68). This standard is met when the “state court committed an error

so serious as to render it likely that an innocent person was convicted.” Perruquet v. Briley,

390 F.3d 505, 510 (7th Cir. 2004).

       Unfortunately for petitioner, the state court’s evidentiary ruling does not appear

erroneous, at least on its face, but even if it did, the ruling is not so significant as to raise

a likelihood that Lee would not have been convicted without it. So far as it appears, JR’s

testimony about the backpack was a “surprise” to the prosecution as well, especially since

petitioner’s attorney conceded on appeal that the State had complied with its discovery

obligations. (Ct. of App. Op. (dkt. #1-2) ¶ 12.) Moreover, petitioner neither claims that

the testimony was irrelevant nor that his attorney was not permitted to cross-examine JR

about it. There was also other evidence connecting petitioner to the crime, including the

testimony of several eyewitnesses and JR’s previously-disclosed testimony about the duffel

bag. Finally, petitioner did not argue before the Wisconsin Court of Appeals that the

erroneous ruling deprived him of his right to a fair trial, or even that admission of the

backpack evidence was unduly prejudicial. Id. ¶ 14 n.2 (noting that Lee’s briefs did not

argue that evidence should have been excluded because its probative value was

substantially outweighed by a danger of unfair prejudice). For all these reasons, petitioner’s


                                               4
challenge to the state court’s evidentiary ruling fails to state a cognizable constitutional

claim.

         Petitioner’s second challenge based on a claim of ineffective assistance of trial

counsel is equally flawed. Specifically, he asserts that his lawyer was ineffective for failing

to challenge the last two sentences of WIS JI-Criminal 140, which read: “While it is your

duty to give the defendant the benefit of every reasonable doubt, you are not to search for

doubt. You are to search for the truth.” Petitioner contends that this instruction gave the

jurors a “dual directive” that confused the jurors and diluted the prosecutor’s burden of

proof. See In re Winship, 397 U.S. 358, 364 (1970) (“[T]he Due Process Clause protects

the accused against conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.”). To establish that his lawyer

provided constitutionally ineffective assistance, petitioner must show that: (1) his lawyer’s

conduct fell below an objective standard of reasonableness; and (2) the deficient

performance was prejudicial.       Strickland v. Washington, 466 U.S. 668, 687 (1984).

However, there is a strong presumption that a criminal defendant's counsel rendered

assistance falling within an objective standard of reasonableness. Mason v. Godinez, 47 F.3d

852, 855 (7th Cir. 1995).

         As an initial matter, petitioner acknowledges that his ineffective assistance claim

has never been presented to the state courts because his appellate counsel “chose not to

pursue it.” Moreover, petitioner could still present this claim in state court by filing a

motion under Wis. Stat. § 974.06, which permits a defendant to raise issues that were not

raised in earlier postconviction proceedings if he has a “sufficient reason” for the omission,


                                              5
one of which may be the ineffective assistance of postconviction counsel. See State v.

Romero-Georgana, 2014 WI 83, ¶ 36, 360 Wis. 2d 522, 542, 849 N.W.2d 668, 678. The

fact that petitioner may still have a remedy available to him in the state courts means that

this claim is unexhausted and cannot form the basis for federal relief.            28 U.S.C.

§ 2254(b)(1) (federal court cannot grant habeas relief unless applicant has exhausted

remedies available in state court). Even if the petition contains a mix of exhausted and

unexhausted claims, the court may stay the petition to allow the petitioner to exhaust his

state court remedies on the unexhausted claim. Rhines v. Weber, 544 U.S. 269, 273 (2005).

       Regardless, a stay is appropriate only when the court determines: (1) there was good

cause for the petitioner’s failure to exhaust his claims in state court first; and (2) that the

claims are not “plainly meritless.” Id. Here, a stay is unwarranted because petitioner’s

claim of ineffective assistance of counsel plainly lacks merit. The Constitution does not

require that any particular form of words be used in advising the jury of the government's

burden of proof; rather, taken as a whole, the instructions must correctly convey the

concept of reasonable doubt to the jury. Victor v. Nebraska, 511 U.S. 1, 5 (1994) (citations

omitted). In State v. Avila, 192 Wis. 2d 870, 890, 532 N.W.2d 423, 430 (1995), decided

20 years before petitioner’s trial, the Wisconsin Supreme Court evaluated WIS JI – Criminal

140 against this constitutional standard and concluded that in the context of the entire

instruction, Wis JI—Criminal 140 did not dilute the State's burden of proving guilt beyond

a reasonable doubt. Moreover, just days after petitioner filed his federal petition, the

Wisconsin Supreme Court affirmed that holding. State v. Trammell, 2019 WI 59, ¶ 34,

387 Wis. 2d 156, 928 N.W. 2d 564 (“[W]e conclude that Wis JI—Criminal 140, as given,


                                              6
did not cause the jurors to unconstitutionally apply a lower burden of proof to convict

Trammell . . . and thus hold that the use of Wis JI—Criminal 140 at trial did not deprive

Trammell of due process.”).

       Counsel is not required to raise a losing argument. See Rodriguez v. United States,

286 F.3d 972, 985 (7th Cir. 2002) (attorney's failure to raise a losing argument is not

unreasonable and thus does not provide grounds for a finding of ineffectiveness). The

constitutional challenge that petitioner faults his trial counsel for failing to raise has now

twice been rejected by the Wisconsin Supreme Court. Moreover, this court is not aware

of, nor has petitioner identified, any federal constitutional standard or law that is contrary

to Avila or Trammell. In sum, petitioner cannot establish that his trial counsel rendered

objectively unreasonable assistance in failing to object to a legally valid jury instruction.

       Accordingly, neither of petitioner’s claims is one on which federal habeas relief could

be granted. Therefore, this petition will be dismissed in its entirety. Further, because

petitioner has not made a substantial showing of the denial of a constitutional right, the

court shall not issue a certificate of appealability under 28 U.S.C. § 2253(c)(2).


                                           ORDER

       IT IS ORDERED that:

       1. The petition filed by Marcius Anthony Lee for a writ of habeas corpus under 28

          U.S.C. § 2254 is DISMISSED, with prejudice, under Rule 4 of the Rules

          Governing Section 2254 Cases.

       2. A certificate of appealability is DENIED.



                                              7
3. Petitioner’s motion for use of law library (dkt. #8) is DENIED.

Entered this 10th day of March, 2020.

                           BY THE COURT:

                           /s/
                           ______________________________
                           WILLIAM M. CONLEY
                           District Judge




                                    8
